Deen, Presiding Judge.
The appellant, Greg Ceaser, and a co-defendant were jointly tried and convicted of rape. On appeal, he contends that the evidence does not support the conviction because he did not have sexual intercourse with the victim.
On July 22, 1986, while at the Dew Drop Inn, Ceaser and three *600companions offered to give the victim a ride to her boyfriend’s house. They did not take her there as promised, but instead drove around for several hours drinking and doing drugs. At some point, they stopped on a dirt road, where two of the companions raped the victim. According to the victim, although Ceaser and his co-defendant did not have sexual intercourse with her, they held her down for the other two. Held:
Decided October 20, 1987.
Robert H. Gofer, for appellant.
Dennis C. Sanders, District Attorney, Harold W. Wallace III, Assistant District Attorney, for appellee.
Under OCGA § 16-2-20, a person who aids or abets in the commission of a crime is a party thereto and may be charged and convicted of the crime. Ceaser’s appointed counsel states that this culpability was explained to Ceaser by both the trial court and by counsel, but that Ceaser still maintains that his conviction is illegal since it was undisputed that he did not actually have sexual intercourse with the victim.
When viewed in the light most favorable to the verdict, the evidence certainly authorized a rational trier of fact to find Ceaser guilty beyond a reasonable doubt of rape. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). As for Ceaser’s inability to accept the applicability of OCGA § 16-2-20, we will not attempt another explanation for his edification, but will merely note that his conviction is right and he is wrong.
“Courts can in no case administer a higher justice than that of the law. The law is master, and judges are only its ministers and servants. No servant may presume to be greater than his master.” Harris v. Visscher, 57 Ga. 229, 232 (1877).

Judgment affirmed.


Birdsong, C. J., and Pope, J., concur.